DETAILED ACTION
Information Disclosure Statement
1.          Although not reiterated, the previous requirement under 37 CFR 1.105 is maintained.
Double Patenting
Although not reiterated, the previous rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
          The claims recite “interpret..” and “identify a status…”, but said limitations are genus claims, broadly claiming all possible ways to perform said interpretation and see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,” and also LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)
          Additionally, the amended Claim 15 recites the limitation “wherein the distributed ledger is configured to verify that stored data from individual members are consistent with an entire set of values across the distributed ledger,” but said limitation is not supported anywhere in the original disclosure. For example, the Paragraph [002722] discloses that distributed ledger for stores transaction associated with the data marketplace, but there is no support for any distributed ledger being configured to verify consistency of any data, anywhere. 

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
          The claim 15 recites the limitation “wherein the distributed ledger is configured to verify that stored data from individual members are consistent with an entire set of values across the distributed ledger,” but the original disclosure does not show any details as to how a distributed ledger, which is a storage that does not have any data processing capability, can even be configured to process any data, including verifying the consistence of data as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohn et al., US-PGPUB 2018/0007131 (hereinafter Cohn)

          Regarding Claim 1. Cohn discloses monitoring system for data collection in a tank (Abstract; Figs. 3-4; according to the Merriam-Webster’s dictionary, tank is a receptacle for holding liquid, such as water, and washer is a tank, since it is a receptacle that holds water), the system comprising:

Paragraph [0053], sensors);

a distributed ledger structured to store a plurality of detection values collected from the plurality of input channels (Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger; Note that “a distributed ledger” is nothing more than a generic storage to store a plurality of detection values, and as such, do not have any patentable weight. Paragraph [0053], the ADEPT washer is one of the IoT device and it has a storage to store sensed data to determine various status, including when the detergent levels are low, plugged filters, etc. as well file share with other IoT devices)

a data acquisition circuit communicatively coupled to the distributed ledger, and structured to interpret at least a portion of the plurality of detection values (Paragraph [0047]; sense event; [0053]), a data analysis circuit structured to identify a status corresponding to the tank in response to at least a portion of the plurality of detection values (Paragraph [0040], reduced water flow; Paragraph [0053]; [0055], filter plugged; sending messages to User notifying to re-stock detergent; Paragraph [0055], service needed, etc); and

a response circuit structured to adjust a parameter of the tank in response to the status (Paragraph [0048]-[0051]; Paragraph [0055], actions such as repairing)

Regarding Claim 2. Cohn discloses the data collector comprises one of a plurality of data collectors comprising a self-organized swarm of data collectors, wherein the self-organized swarm of data collectors organize among themselves to optimize data collection at least in part on the identified status corresponding to the tank (Abstract, Paragraph [0006]; autonomous, self-servicing, Paragraph [0051], Fig. 3, steps 314[Wingdings font/0xE0]316[Wingdings font/0xE0]308; Paragraph [0040], filter shows premature failure, additional diagnostics can be executed)

          Regarding Claim 3. Cohn discloses the self-organized swarm of data collectors is further configured to optimize data collection by iteratively improving an outcome of the identified status (iteratively or repeatedly, Paragraph [0051], Fig. 3, steps 314[Wingdings font/0xE0]316[Wingdings font/0xE0]308, and repeating)

          Regarding Claim 4. Cohn discloses the data analysis circuit is further structured to determine a data collection parameter for any one or more of the plurality of input channels (Paragraph [0047]), and wherein the distributed ledger is further structured to store the data collection parameter (Fig. 4; Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger)

          Regarding Claim 5. Cohn discloses the data collection parameter comprises at least one parameter selected from the parameters consisting of: a data quality parameter, a data consistency parameter, a data efficiency parameter, a data Paragraph [0047])

          Regarding Claim 6. Cohn discloses the self-organized swarm of data collectors is further configured to iteratively improve the data collection parameter (iteratively or repeatedly, Paragraph [0051], Fig. 3, steps 314[Wingdings font/0xE0]316[Wingdings font/0xE0]308, and repeating)

          Regarding Claim 7. Cohn discloses adjusting the parameter comprises at least one of: changing a component type, changing operating parameters for the tank, initiating amelioration of an issue, or making recommendations regarding future components for the tank (Paragraph [0055])

          Regarding Claim 8. Cohn discloses adjusting the parameter comprises at least one of: changing a tank level value, changing a tank temperature value, changing a tank pressure value, and adjusting operations of an agitator operatively coupled to the tank (Paragraph [0040], detecting water flow rate below threshold and replacing the filter to return the water flow rate to normal)

          Regarding Claim 9. Cohn discloses the plurality of detection values is distributed from the data collector to the distributed ledger based on at least one of a network condition, an intelligent, remote management of a distribution of the plurality of detection values, or a self-organization of the data collector (Fig. 4; Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger))

          Regarding Claim 10. Cohn discloses the status of the tank comprises at least one of: a current state of the tank, a current condition of the tank, a current stage of a production in the tank, a confirmation of the current stage of the production in the tank, a current stage of a production in a production environment comprising the tank, or a confirmation of the current stage of the production in the production environment comprising the tank (Paragraph [0040]; [0053])

          Regarding Claim 11. Cohn discloses the status of the tank comprises at least one of: a level of the tank, a temperature of the tank, a pressure of the tank, a vibration amount of the tank, a fluid composition in the tank, and a fluid viscosity of a fluid in the tank (Paragraph [0040], detecting water flow rate below threshold and replacing the filter to return the water flow rate to normal)

          Regarding Claim 13. Cohn discloses the response circuit is further structured to rebalance a process load between components of a production environment comprising the tank, to extend a life of at least one of the components, to improve a probability of process success, or to facilitate maintenance on at least one of the components (Paragraph [0040]; Paragraph [0055]; service and action needed, notify user, replace parts, etc )

          Regarding Claim 14. Cohn discloses the response circuit is further structured to rebalance a process load between a plurality of components of the tank, to extend a life (Paragraph [0040]; Paragraph [0055], replace filter, etc)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn, US-PGPUB 2018/0007131 in view of Xiao et al., US-PGPUB 2021/0109917 (hereinafter Xiao)

          Regarding Claim 15. Cohn discloses monitoring system for data collection in a tank (Abstract; Figs. 3-4; according to the Merriam-Webster’s dictionary, tank is a receptacle for holding liquid, such as water, and washer is a tank, since it is a receptacle that holds water), the system comprising:

a data collector communicatively coupled to a plurality of input channels, each of the plurality of input channels operatively coupled to at least one component of the tank (Paragraph [0053], sensors);

a distributed ledger structured to store a plurality of detection values collected from the plurality of input channels (Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger; Note that “a distributed ledger” is nothing more than a generic storage to store a plurality of detection values, and as such, do not have any patentable weight. Paragraph [0053], the ADEPT washer is one of the IoT device and it has a storage to store sensed data to determine various status, including when the detergent levels are low, plugged filters, etc. as well file share with other IoT devices)

a data acquisition circuit communicatively coupled to the distributed ledger, and structured to interpret at least a portion of the plurality of detection values (Paragraph [0047]; sense event; [0053]), a data analysis circuit structured to identify a status corresponding to the tank in response to at least a portion of the plurality of detection values (Paragraph [0040], reduced water flow; Paragraph [0053]; [0055], filter plugged; sending messages to User notifying to re-stock detergent; Paragraph [0055], service needed, etc); and

Paragraph [0048]-[0051]; Paragraph [0055], actions such as repairing)

Cohn does not disclose the distributed ledger is configured to verify that stored data from individual members are consistent with an entire set of values across the distributed ledger (note that this limitation is under the 112, written and enablement rejections, as shown above)

Xiao discloses ensuring data consistency between the data and the underlying distributed ledger (Paragraph [0065]-[0066], verification service to ensure data consistency; Abstract; [0056], consistency of the ledger)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Xiao in Cohn and have the distributed ledger configured to verify that stored data from individual members are consistent with an entire set of values across the distributed ledger, so as to provide efficient and authentic querying services.

          Regarding Claim 16. Cohn discloses determining a data collection parameter for any one or more of the plurality of input channels (Paragraph [0047])

Regarding Claim 17. Cohn discloses storing the data collection parameter on the distributed ledger (Fig. 4; Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger)

          Regarding Claim 18. Cohn discloses adjusting the parameter comprises at least one of: changing a component type, changing operating parameters for the tank, initiating amelioration of an issue, or making recommendations regarding future components for the tank (Paragraph [0055])

          Regarding Claim 19. Cohn discloses adjusting the parameter comprises at least one of: changing a tank level value, changing a tank temperature value, changing a tank pressure value, and adjusting operations of an agitator operatively coupled to the tank (Paragraph [0040], detecting water flow rate below threshold and replacing the filter to return the water flow rate to normal; Paragraph [0055])

          Regarding Claim 20. Cohn discloses distributing the plurality of detection values from the data collector to the distributed ledger based on at least one of a network condition, an intelligent, remote management of a distribution of the plurality of detection values, or a self-organization of the data collector (Fig. 4; Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger)

          Regarding Claim 21. Cohn discloses the status of the tank comprises at least one of: a current state of the tank, a current condition of the tank, a current stage of a Paragraph [0053])

          Regarding Claim 22. Cohn discloses the status of the tank comprises at least one of: a level of the tank, a temperature of the tank, a pressure of the tank, a vibration amount of the tank, a fluid composition in the tank, and a fluid viscosity of a fluid in the tank (Paragraph [0040], detecting water flow rate below threshold and replacing the filter to return the water flow rate to normal)

          Regarding Claim 23. Cohn discloses adjusting the parameter further comprises rebalancing a process load between components of a production environment comprising the tank, to extend a life of at least one of the components, improving a probability of process success, or facilitating maintenance on at least one of the components (Paragraph [0040]; Paragraph [0055], service and action needed, notify user, replace parts, etc )

          Regarding Claim 24. Cohn discloses adjusting the parameter further comprises rebalancing a process load between a plurality of components of the tank, extending a life of a component of the tank, or facilitating maintenance on a component of the tank (Paragraph [0040]; Paragraph [0055], replace filter, etc)

Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
abandonment of the application according to 1.105 (c) (unless the Office Action indicates otherwise). Note that this is the Applicant’s first refusal to comply with the simple requirement. 
13.          In regard to the 112 rejection, the Original disclosure merely describes potential methods, generically, that can be used to perform said functions, specifically interpretation and identification, without any sufficient details as to how. As such, due to the lack of detail, the original disclosure amounts to nothing more than a “wish” or “plan” for performing various claimed functions (see Ariad, Id., at 1179, “Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself.” and Fiers vs Revel, 984 F2d 1164, 25 USPQ2d 1601, Id., at 1605 "As we stated in Amgen and reaffirmed above, such a disclosure just represents a wish or arguably a plan, for obtaining the DNA") and outlining of the goals (see In re Wilder, 736 F2d 1516, 222 USPQ 369, Id., at 372-373 “In our view the board correctly read the Objects of the Invention as doing little more than outlining goals appellants hope the claimed invention 
14.          In regard to 103 rejection, Applicant argues that the cited reference fails to teach or suggest at least the limitation directed to a distributed ledger, and further states that the Office’s mapping is arbitrary, capricious and therefore invalid. 
         In Response, the Examiner respectfully disagrees. Foremost, the limitation “a distributed ledger” is nothing more than a labeling of a generic storage to store a plurality of detection values”. In other words, “a distributed ledger” is not given any patentable weight (other than as a generic storage). Having said that, Paragraph [0053] in Cohn discloses an exemplary implementation of the Cohn’s invention using the ADEPT washer as one of the IoT device, where it has a storage (like other IoT devices) to not only store sensed data from a plurality of sensors (or channels) to determine various status associated with the washer (including when the detergent levels are low, plugged filters, etc.), but also file share any relevant information with other IoT devices. As such, Cohn discloses as claimed.
15.          Applicant argues that with respect to Claim 13, Cohn does not disclose rebalance a process load.
          In Response, the Examiner respectfully disagrees. Foremost, the claim defines the limitation “rebalancing process load” as comprising to extend a life, to improve a probability of process success, or to facilitate maintenance. Having said that, Cohn discloses (Paragraph [0040], where maintenance is facilitated to diagnosis problem with water flow and replace water filter, as one example as well as Paragraph [0055]; facilitating various maintenance actions, including determining the need for service and action, notifying user, replacing of parts, etc ), which comprises actions to extend the life of a washer, and to improve the probability of washing process success, which are all rebalancing the load process. 
16.          Applicant argues that with respect to Claim 15, the Cohn fails to teach the amended limitation, specifically involving block chain, but also capriciously argues that the same amended claim does not teach storing a plurality of detection values, let alone stored in a ledger that is configured to verify that the stored data from individual members are consistent. 
          In Response, the Examiner respectfully disagrees and state that the amended claim 15 does not recite anything related to blockchain anywhere. For the limitations that are actually claimed, the rejection has been updated accordingly, including with regard to 112, 1st paragraph rejection.
Note: Applicant is advised that the next office will include the 101 rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.